
	

115 S2299 IS: Wildfire Regulatory Relief Act of 2018
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2299
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2018
			Mr. Inhofe (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Food Security Act of 1985 to provide wildfire regulatory relief, to modify the
			 evaluation of a major disaster declaration request, to provide regulatory
			 relief for banks during major disasters, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Wildfire Regulatory Relief Act of 2018.
 2.Use of land in a state of emergencySection 1233(b) of the Food Security Act of 1985 (16 U.S.C. 3833(b)) is amended by striking paragraph (1) and inserting the following:
			
 (1)harvesting, grazing, or other commercial use of the forage, without any reduction in the rental rate, in response to—
 (A)drought; (B)flooding;
 (C)a state of emergency that— (i)is declared by the Governor of the State in which the land that is subject to a contract under the conservation reserve program is located; and
 (ii)covers any part of the State or the entire State; or (D)other emergency;.
		3.Evaluating a major disaster declaration request
 Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) is amended by adding at the end the following:
			
				(d)Consideration of requests
 (1)In generalIn evaluating a request for a declaration under this section, the President shall take into consideration any impacts of the disaster that—
 (A)will impede the recovery efforts of affected individuals or community; and (B)may not be addressed under disaster programs administered by the Federal Emergency Management Agency, but that are addressed by other disaster programs, such as the disaster loan program authorized under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) and programs authorized under section 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081).
						(2)Agricultural fence lines
 (A)DefinitionIn this paragraph, the term agricultural fence line means a physical barrier placed for the purpose of defining the edge or boundary of an area used for agricultural purpose.
 (B)ConsiderationIn considering the impacts of a disaster required to be considered under paragraph (1), the President shall consider the costs of replacing an agricultural fence line..
 4.Emergency management grantsSection 662(b) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762(b)) is amended by inserting , including supporting joint interagency cooperation between State agencies responsible for responding to wildfires, after hazards.
		5.Regulatory relief for banks during major disasters
 (a)DefinitionsIn this section— (1)the terms appropriate Federal banking agency and depository institution have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
 (2)the term major disaster has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
 (b)RequirementNot later than 15 days after the date on which the President declares a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), or not later than 15 days after a state of emergency is declared by a Governor of a State for all or part of that State, the appropriate Federal banking agencies and the Bureau of Consumer Financial Protection shall issue guidance to depository institutions located in the area for which the President declared the major disaster or the Governor declared a state of emergency, as applicable, for reducing regulatory burdens for borrowers and communities in order to facilitate recovery from the major disaster.
 (c)ContentsGuidance issued under subsection (b) shall include instructions from the appropriate Federal banking agency or the Bureau of Consumer Financial Protection, as applicable, regarding—
 (1)extending repayment terms, adjusting existing loans, and easing terms for new loans, in accordance with prudent banking practices that involve appropriate monitoring;
 (2)providing relief from reporting and publishing requirements, including by accepting delayed filing and publishing of reports by depository institutions in areas affected by the major disaster or covered by the state of emergency, as applicable;
 (3)taking appropriate actions to stabilize investments in local government projects affected by the major disaster or covered by the state of emergency, as applicable;
 (4)promoting awareness of the eligibility of depository institutions for loans or investments made in areas affected by the major disaster or covered by the state of emergency, as applicable, under the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.); and
 (5)such other issues as determined appropriate by the appropriate Federal banking agency or the Bureau of Consumer Financial Protection, as applicable.
